900 F.2d 256Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Steven Travis HAAG, Defendant-Appellant.
No. 89-6862.
United States Court of Appeals, Fourth Circuit.
Submitted March 5, 1990.Decided March 15, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, District Judge.  (CR No. 86-119-A, C/A No. 89-1052-AM).
Steven Travis Haag, appellant pro se.
Justin W. Williams, Office of the United States Attorney, Alexandria, Va., for appellee.
E.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Steven Travis Haag appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255.  Haag contends that the sentencing court lacked authority to impose a ten-year special parole term after he pled guilty to Count 4 of a multi-count indictment.  Count 4 charged Haag with assisting in the distribution of 32 grams of cocaine to an undercover police officer in July 1983.*   Under the version of 21 U.S.C. Sec. 841(b)(1)(A) in effect at the time, the ten-year special parole term was appropriate.  Accordingly, we affirm the order of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Our review of Count 4 of the superseding indictment, the plea agreement, and the stipulation concerning the plea agreement discloses that the offense occurred in July 1983.  Had the offense taken place in 1986, the special parole term would still have been authorized under 21 U.S.C. Sec. 841(b)(1)(B) (1982 & Supp.  III 1985)